Citation Nr: 1027507	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-41 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a headache disorder, to 
include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1988 to August 2000.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a an April 2005 rating decision by the Roanoke, 
Virginia, Regional Office (RO), which, in pertinent part, denied 
service connection for migraine headaches.  The issue has now 
been recharacterized to better reflect the Veteran's allegations 
and the competent evidence of record.  The Board previously 
remanded this issue in April 2008, for further development.  

At that time, the Board also remanded appeals regarding service 
connection for hypertension, tinnitus, right knee disability, 
thoracic spine disability, and anxiety attacks.  However, after 
conducting the required development, VA determined that service 
connection was warranted for each of these disabilities and 
promulgated rating decisions implementing that determination.  As 
the full benefit sought has been granted with respect to these 
conditions, there is no further question to be resolved on 
appeal, and the matters are not considered here.

The Veteran and his spouse testified at a January 2008 hearing 
held at the Board's offices in Washington, DC.  A transcript of 
that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Although the additional delay is regrettable, a further remand is 
required for compliance with VA's duty to assist the Veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

At the January 2008 hearing, and in a September 2007 statement, 
the Veteran's representative noted that a VA doctor had indicated 
in September 2000 that the headaches were associated with a 
cervical spine disability.  As the Veteran was service connected 
for a cervical spine disability, namely musculoligamental strain, 
he argued that VA had an obligation to consider the possibility 
of secondary service connection.  Unfortunately, the April 2008 
Board remand did not specifically direct the AMC/RO to pursue 
this theory, and it was not addressed by doctors or in a 
supplemental statement of the case.

The evidence of record reveals that the Veteran complained of the 
onset of headaches in service, and he and his wife have both 
stated that the same headaches continued after service.  
Extensive private treatment records reveal that in September 
2002, the Veteran was diagnosed with a Chiari Malformation, a 
congenital deformity of the skull, in which parts of the brain 
extrude into the spinal column.  Treating doctors associated the 
headaches with pressure from the extrusion.  Surgery was 
performed in July 2003, and doctors state that the headaches then 
resolved completely by September 2003.  

However, more recent medical records, and the competent lay 
statements of the Veteran and his wife, show that the headaches 
have begun reoccurring.  No clear etiology for the resurgent 
headaches has been identified, and the current descriptions of 
the headache symptoms, involving nausea and prostrating attacks, 
appear different from those described prior to July 2003.  The 
Veteran is service connected for cervical and thoracic spine 
disabilities, as well as a right shoulder disability and anxiety 
attacks.  A medical opinion on etiology, specifically discussing 
possible relations to service or service connected disabilities, 
is required.

With regard to the medical opinion, in March 2010, the AMC/RO 
requested that a VA examiner offer an opinion as to whether it is 
at least as likely as not that migraines were related to service.  
The examiner replied that she could not resolve that question 
without resorting to mere speculation.  It is unclear if the 
inability to respond stems from current state of medical science, 
or if the examiner, a physician's assistant, personally lacks the 
knowledge to render an opinion.  On remand, the examiner must 
state why the opinion cannot be offered, if that is the case.  If 
another, more qualified medical professional might be able to 
provide the requested opinion, the matter must be referred to 
such person for an opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1. Obtain updated VA treatment records from 
the Washington, DC, VA medical center, and 
all associated clinics, as well as any other 
VA facility identified in the record or by 
the Veteran.

2.  Schedule the Veteran for a Miscellaneous 
Neurological Disorders examination.  The 
claims folder must be reviewed in conjunction 
with the examination.  The examiner should 
provide a diagnosis for any current headache 
disorder (migraine, tension, etc.) and opine 
as to whether any diagnosed headache disorder 
is at least as likely as not related to 
documented in-service treatment for 
headaches, the congenital Chiari 
Malformation, or to a service connected 
disability, to include cervical spine and 
anxiety disorder disabilities.

A full and complete rationale for all 
opinions expressed in required.  If the 
examiner determines that speculation would be 
required to respond to the inquiry, the 
examiner should state whether a response is 
beyond the ability of current medical 
science, or if the examiner merely lacks the 
necessary knowledge, training, or experience.  
If the latter, the examination request must 
be referred to a more qualified examiner.

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



